J-S44015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAVID BROWN                                     IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

NANCY G. GIROUX, SUPT. AT SCI
ALBION, CHERYL GILL, RECORDS
SUPERVISOR AT SCI ALBION, AND JACK
DANERI, DISTRICT ATTORNEY OF ERIE
COUNTY, PA

                            Appellees               No. 2023 WDA 2014


                    Appeal from the Order December 3, 2014
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-MD-0000672-2014


BEFORE: LAZARUS, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED AUGUST 11, 2015

        Appellant, a prisoner at SCI1 Albion, appeals from an order dismissing

his private criminal complaint against two prison officials and a district

attorney for “unlawfully restraining [his] liberty without a valid sentencing

order.” We affirm.

        In 1988, Appellant was charged in Philadelphia with criminal offenses

at three caption numbers.2 In 1989, he was convicted in all three cases and

____________________________________________


1
    State Correctional Institution.
2
  CP-51-CR-1226781-1988, CP-51-CR-0909331-1988, CP-51-CR-0609531-
1988.
J-S44015-15



was sentenced to an aggregate of 4-13 years’ imprisonment. He completed

service of these sentences in 2002.

        In 2010, Appellant was convicted in Lebanon County of fleeing and

eluding a police officer3 and was sentenced to 1-5 years’ imprisonment.4 He

is presently serving his Lebanon County sentence at SCI Albion in Erie

County.

        In   2012,   Appellant     submitted     a   request   to   the   Pennsylvania

Department of Corrections (“DOC”) for copies of his judgments of sentence

(“sentencing orders”) in two of the 1988 Philadelphia cases.                 The DOC

denied Appellant’s request on the ground that the records no longer exist.

        On June 29, 2012, Appellant submitted an Inmate Request To Staff

Member requesting his sentencing orders in the Philadelphia cases. On July

9, 2012, Appellant’s Unit Manager wrote to Appellant:               “SCI-Albion is in

possession of the DC-300B Court Commitment form with the official seal of

your sentencing court in your case.            This document is legally sufficient to

hold you in the Pennsylvania Department of Corrections’ custody.”

        On August 22, 2014, Appellant filed a private criminal complaint

against SCI Albion’s superintendent and records supervisor alleging official



____________________________________________


3
    75 Pa.C.S. § 3733.
4
    CP-38-CR-0000700-2010.




                                           -2-
J-S44015-15



oppression and false imprisonment.5 According to Appellant, SCI Albion had

the duty under 42 Pa.C.S. § 97646 to maintain possession of his sentencing

orders from the Philadelphia cases, and its failure to produce copies of these

orders    rendered     his   sentences     void   ab   initio   and   transformed   his

imprisonment into involuntary servitude in violation of the Thirteenth

Amendment. Appellant demanded that SCI Albion’s officials be prosecuted,

apparently because Appellant believed that prosecution of these officials

would bring about his own release on his Lebanon County conviction.

        Notably, Appellant did not challenge the lawfulness of his sentence in

the Lebanon County case or claim that SCI Albion lacks possession of the

Lebanon County sentencing order.

        On October 7, 2014, the Erie County District Attorney declined to

prosecute Appellant’s complaint.          On October 22, 2014, Appellant filed a

petition for review in the Court of Common Pleas of Erie County challenging
____________________________________________


5
    18 Pa.C.S. §§ 5301 and 2903, respectively.
6
    Section 9764 provides in relevant part:

        Upon commitment of an inmate to the custody of the
        Department of Corrections, the sheriff or transporting official
        shall provide to the institution’s records officer or duty officer, in
        addition to a copy of the court commitment form DC-300B
        generated from the Common Pleas Criminal Court Case
        Management System of the unified judicial system, the following
        information: ... A copy of the sentencing order and any detainers
        filed against the inmate which the county has notice.

42 Pa.C.S. § 9764(a)(8).



                                           -3-
J-S44015-15



the District Attorney’s denial of his private criminal complaint.         The

Commonwealth filed a response that Appellant was lawfully under sentence

in the Lebanon County case. On December 3, 2014, the Erie County court

entered an opinion and order denying Appellant’s petition.           Appellant

thereupon filed a timely appeal to this Court. Without ordering Appellant to

file a Pa.R.A.P. 1925(b) statement, the Erie County court filed a statement

under Pa.R.A.P. 1925(a) referring this Court to its December 3, 2014 opinion

and order.

      Appellant raises one argument in this appeal, which we rephrase for

purposes of brevity: the Erie County District Attorney abused its discretion

by denying Appellant’s private criminal complaint, because Appellant made a

“strong prima facie showing” that SCI Albion’s superintendent and record

keeper are violating Pennsylvania law and Appellant’s constitutional rights.

      The pertinent legal principles are as follows:




                                     -4-
J-S44015-15


        A district attorney (‘D.A.’) has the authority to approve or
        disapprove private criminal complaints. Pa.R.Crim.P. 506(A).[7]
        If the D.A. decides to disapprove a private complaint, the D.A.
        must advise the affiant of the reasons for the disapproval. Id.
        at (B)(2). A disapproval may be based on purely legal grounds
        (e.g., the complaint does not state a prima facie case or, even if
        it does so, the D.A.’s investigation into the matter reveals there
        is no evidentiary merit to the complaint).        In re Private
        Criminal Complaint of Wilson, 879 A.2d 199, 211–12
        (Pa.Super.2005). Alternatively, the choice to disapprove a
        complaint may be a matter of policy (e.g., even if the case has
        legal merit, prosecution thereof would not serve the public
        interest). Id. at 212. Finally, the disapproval of a private
        complaint may be a hybrid of both legal and policy reasons. Id.

        If a D.A. disapproves a private criminal complaint, the private
        affiant may appeal that disapproval to the Court of Common
        Pleas. Pa.R.Crim.P. 506(B)(2). In such an appeal, the court must
        first correctly identify the nature of the D.A.’s reason(s) for
        disapproving the complaint. Wilson, 879 A.2d at 212. If the
____________________________________________


7
    Pa.R.Crim.P. 506 provides in full:

        Rule 506. Approval of Private Complaints

        (A) When the affiant is not a law enforcement officer, the
        complaint shall be submitted to an attorney for the
        Commonwealth, who shall approve or disapprove it without
        unreasonable delay.

        (B) If the attorney for the Commonwealth:

        (1) approves the complaint, the attorney shall indicate this
        decision on the complaint form and transmit it to the issuing
        authority;

        (2) disapproves the complaint, the attorney shall state the
        reasons on the complaint form and return it to the affiant.
        Thereafter, the affiant may petition the court of common pleas
        for review of the decision.

Id.



                                           -5-
J-S44015-15


     D.A.’s decision was based on legal grounds, the court undertakes
     de novo review to determine whether the D.A. reached a proper
     legal conclusion. Id. However, if the D.A. based the disapproval
     on policy reasons, the court applies an abuse of discretion
     standard, deferring to the D.A.’s decision absent bad faith, fraud
     or unconstitutionality on the latter’s part. Id. Lastly, if the D.A.
     relied on a hybrid of legal and policy bases, the court reviews the
     D.A.’s decision for an abuse of discretion. Id.

     When this Court reviews a Common Pleas Court’s decision
     concerning private criminal complaints, our review is congruent
     with the standard that was to be applied by the Common Pleas
     Court. Thus, where a D.A. denied a complaint on purely legal
     grounds and where the Common Pleas Court was therefore to
     undertake de novo review, we review the Common Pleas Court’s
     decision for an error of law, thereby applying a de novo standard
     and a plenary scope of review. Id. at 214. However, where the
     D.A. denied the complaint on a policy basis or a hybrid of legal
     and policy bases, and where the Common Pleas Court was
     therefore to apply an abuse of discretion standard, we similarly
     review the court’s decision for an abuse of discretion. Id. at 215.
     An abuse of discretion is not a mere error in judgment. Id. It is
     a decision based on bias, partiality, prejudice, ill will, manifest
     unreasonableness, or misapplication of law. Id.

Commonwealth ex rel. Guarrasi v. Carroll, 979 A.2d 383, 385-86

(Pa.Super.2009).

     The   District   Attorney   disapproved    Appellant’s   private   criminal

complaint on the legal ground that Appellant was lawfully serving his

Lebanon County sentence at SCI-Albion.         Thus, the Erie County court’s

standard of review and our standard of review is de novo. Carroll, 979 A.2d

at 385.

     The Crimes Code defines official oppression as follows:

     A person acting or purporting to act in an official capacity or
     taking advantage of such actual or purported capacity commits a
     misdemeanor of the second degree if, knowing that his conduct
     is illegal, he:

                                    -6-
J-S44015-15



       (1) subjects another to arrest, detention, search, seizure,
       mistreatment, dispossession, assessment, lien or other
       infringement of personal or property rights; or

       (2) denies or impedes another in the exercise or enjoyment of
       any right, privilege, power or immunity.

18 Pa.C.S. § 5301. The Crimes Code defines false imprisonment in relevant

part as follows: “[A] person commits a misdemeanor of the second degree if

he knowingly restrains another unlawfully so as to interfere substantially

with his liberty.” 18 Pa.C.S. § 2903(a).8

       Applying the de novo standard of review, we conclude that the Erie

County District Attorney properly dismissed Appellant’s private criminal

complaint on legal grounds. In 2010, Appellant was sentenced to a term of

1-5 years’ imprisonment in the Lebanon County case.         Individuals serving

maximum terms of imprisonment of five years or more must serve their

sentence at a state institution. Commonwealth v. Townsend, 693 A.2d

980, 982 (Pa.Super.1997) (citing 42 Pa.C.S. 9762). Because SCI Albion is

a state institution, it is legal for Appellant to serve his sentence there. He

was legally at SCI Albion at the time he filed his private criminal complaint in

2014, because his sentence did not expire until 2015. Therefore, Appellant’s

claims of official oppression and false imprisonment lack merit.




____________________________________________


8
  The remainder of section 2903 concerns unlawful imprisonment of minors,
a subject not relevant here.



                                           -7-
J-S44015-15



      Appellant’s argument is hard to follow, but it appears to consist of

three points: (1) the DOC’s failure to produce the Philadelphia sentencing

orders shows that the Philadelphia court never entered judgments of

sentence; (2) this “failure to enter judgment” nullifies his Philadelphia

convictions; and (3) absent the Philadelphia convictions, his Lebanon County

sentence has already expired, rendering him a “modern day slave[]” at SCI

Albion.   Brief For Appellant, p. 14.     This is nonsense.   The docket entries

from the Philadelphia cases, which the Commonwealth submitted in its

response to Appellant’s petition, demonstrate that the Philadelphia court

entered a judgment of sentence in each case. The aggregate term of the

Philadelphia sentences was 4-13 years’ imprisonment, and Appellant

completed serving these sentences in 2002. Appellant’s 1-5 year Lebanon

County sentence is an entirely separate legal event arising from a different

crime long after completion of Appellant’s Philadelphia sentences; the

validity of the Lebanon County sentence does not depend at all on the

Philadelphia sentences.     Because the Lebanon County sentence began

running in 2010, it remained in force at the time of Appellant’s private

criminal complaint, thus validating his confinement at SCI Albion.

      For these reasons, the Erie County court properly denied Appellant’s

petition for review of the Erie County District Attorney’s disapproval of

Appellant’s private criminal complaint.

      Order affirmed.




                                        -8-
J-S44015-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2015




                          -9-